         Case 1:14-cr-00141-CRC Document 559 Filed 02/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :


               v.                     :               14-cr-141 (CRC)


AHMED ABU KHATALLAH                   :


          STATUS REPORT ON DEFENDANT’S MOTION FOR A NEW TRIAL
       Defendant Ahmed Abu Khatallah, through counsel, respectfully files this status report

after consultation with the government. The parties have had preliminary discussions about the

issues raised in the defendant’s motion for a new trial, but have been unable to complete those

discussions. The parties have agreed to attempt to do so in the coming months, but need

additional time in light the Covid-19 pandemic and intervening events that have left counsel for

the defense and the government very busy. The parties jointly request that the Court allow the

parties to file another status report in approximately 90 days to allow further discussions to

ensure that all relevant information has been disclosed prior to fully briefing the motion and to

crystalize the issues that will be presented to the Court. There is no prejudice by the delay as the

appeal is still pending.

                                              Respectfully submitted,

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                     /s/
                                              MICHELLE M. PETERSON
                                              Chief Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
